Opinión concurrente del
Juez Asociado Sr. Todd, Jr.
• ' Concurro con la opinión de la Corte en este caso porque la .prueba presentada demostró que no hubo justa causa para el' despido del obrero, ya que la frase obscena pronunciada por él no iba dirigida a ninguna persona en particular ni a .su patrono. No considero que la recomendación de una *822reprimenda, en la forma en que ésta fué hecha por el Comité, juegue papel de importancia en el caso, y, por tanto, no cae dentro del alcance del castigo impuesto por el Comité de Arbitraje en el caso núm. .11 de la Junta de Relaciones del Trabajo v. New York & Porto Rico Steamship Co., resuelto en el día de hoy, y en «1 cual disentí.